DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bower et al. (Bower, US 2021/0043618 A1).
Regarding claim 1, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising: a substrate (substrate 10 in FIG. 26A) comprising a mounting region (area of 60R/60G/60B in FIG. 26A) and an outer region (device contact area 40L in FIG. 26A and [0178]); a plurality of light emitting devices (60R/60G/60B in FIG. 26A) mounted on the mounting region of the substrate (substrate 10); an adhesive layer (adhesive layer 50 in FIG. 26A and [0118]) interposed between the mounting region of the substrate (substrate 10) and the light emitting devices (60R/60B/60G in FIG. 26A), the adhesive layer having a first non-conductive material ([01158]); one or more bonding wires (30W in FIG. 26A) electrically connecting the plurality of light emitting devices (see FIG. 26A); and an outer electrode (40L in FIG. 26A) arranged in the outer region of the substrate (substrate 10), the outer region being external to the mounting region in the substrate (substrate 10). 
Regarding claim 2, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein the substrate (substrate 10) is formed of a second non-conductive material ([0107]).  
Regarding claim 3, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein the plurality of light emitting devices emits light of different wavelengths from one another (60R/60B/60G in FIG. 26A and [0105]). 
Regarding claim 4, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein the plurality of light emitting devices emits blue light, green light, and red light, respectively (60B/60G/60R in FIG. 26A and [0105]). 
Regarding claim 5, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein the plurality of light emitting devices includes a first LED stack, a second LED stack, and a third LED stack, and the first, second, and third LED stacks emit red light, blue light, and green light, respectively (60B/60G/60R in FIG. 26A and [0105]).
Regarding claim 6, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein the substrate includes at least four outer electrodes (40L/40C in FIG. 26A). 
Regarding claim 7, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein the substrate includes at least two outer electrodes (12C in FIG. 26A).  
Regarding claim 8, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein the light emitting devices are arranged in a matrix form on the substrate (see FIG. 26A).  
Regarding claim 9, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein the light emitting devices are arranged in a zigzag form on the substrate (see FIG. 26B and related text).  
Regarding claim 10, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein one of the one or more bonding wires electrically connects the light emitting devices and the outer electrode such that power is supplied to the light emitting devices via the outer electrode; and the bonding wires are formed of a metallic material (see FIG. 26A and related text).  
Regarding claim 11, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein the outer electrodes are arranged at an edge of the substrate and formed to cover a side surface of the substrate (see FIG. 26A).  
Regarding claim 12, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein the outer electrodes include a first outer electrode and a second outer electrode, the first outer electrode is disposed adjacent to and parallel to one side surface of the substrate, and the second outer electrode faces the first outer electrode and is disposed adjacent to another side surface of the substrate, wherein another side surface of the substrate is opposite to one side surface of the substrate (see FIG. 26A with respect to FIG. 26B).
Regarding claim 13, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein the outer electrode (electrode 672 and [0175]) is formed passing through the substrate (substrate 10).  
Regarding claim 14, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein the first outer electrode is connected to one or more anode electrodes of the light emitting devices, and the second outer electrode is commonly connected to one or more cathode electrodes of the light emitting devices; and further comprising a control unit coupled to the light emitting devices, the first outer electrode and the second outer electrode and operable to drive the light emitting devices (see FIG. 26A and related text).  
Regarding claim 15, Bower shows a light emitting device module (pixel module 99 in FIG. 26A and [0105]), comprising, wherein a molding layer (encapsulation layer 29 in FIG. 26A) surrounding the light emitting devices.  
Regarding claim 16, Bower shows a display apparatus, comprising: a panel substrate (module substrate 10 in FIG. 26A); and a plurality of light emitting device modules (60R/60G/60R in FIG. 26A) arranged on the panel substrate (module substrate 10), each of the light emitting device modules (60R/60G/60R in FIG. 26A), comprising: a substrate comprising a mounting region ( area of 60R/60G/60R in FIG. 26A) and an outer region ( electrode area 40L), wherein the substrate is formed of a first non-conductive material ([01074]); a plurality of light emitting devices mounted on the mounting region of the substrate (as shown in FIG. 26A); an adhesive layer (adhesive layer 50) interposed between the mounting region of the substrate and the light emitting devices ( see FIG. 26A), the adhesive layer having a second non-conductive material ([0108]); and one or more bonding wires (30W in FIG. 26A) electrically connecting the plurality of light emitting devices (see FIG. 26A), wherein the substrate includes an outer electrode ( electrode 672) in at least the outer region which is external to the mounting region (see FIG. 26A).  
Regarding claim 17, Bower shows a display apparatus, comprising: a panel substrate (module substrate 10 in FIG. 26A), wherein the panel substrate and the outer electrode are bonded with a bonding agent (pad 40L).  
Regarding claim 18, Bower shows a display apparatus, comprising: a panel substrate (module substrate 10 in FIG. 26A), wherein one bonding wire of the one or more bonding wires electrically connects the light emitting devices and the outer electrode; and the bonding wire is formed of a conductive material (see FIG. 26A and related text).  
Regarding claim 19, Bower shows a display apparatus, comprising: a panel substrate (module substrate 10 in FIG. 26A), wherein the outer electrode further comprises a plurality of outer electrodes spaced apart from one another; and a number of the outer electrodes is equal to, or greater than a number of the light emitting devices included in each light emitting device module (see FIG. 26A and related text).  
Regarding claim 20, Bower shows a display apparatus, comprising: a panel substrate (module substrate 10 in FIG. 26A), wherein the outer electrode further comprises a power electrode and at least three outer electrodes; the power electrode is commonly connected to n-type semiconductor layers of the light emitting devices; and the at least three outer electrodes are connected to a p-type semiconductor layer of the light emitting devices ([0104] i.e. CMOS).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893